                             Case 4:19-mj-02430-DF Document 1 Filed 08/26/19 Page 1 of 4
AO 245H (Rev. 07/04)(W.D.TX) - Judgement in a Criminal Case for a Petty Offense (Short Form)




                                     UNITED STATES DISTRICT COURT
                                                                                                                         FILED
                                                                                                                       08/26/2019
                                        WESTERN DISTRICT OF TEXAS, PECOS DIVISION                               Clerk, U.S. District Court
                                                                                                                Western District of Texas

                                                                                                                      by: Y. Lujan
                                                                                                                        Deputy


USA                                                                                   §
                                                                                      § CRIMINAL COMPLAINT
vs.                                                                                   § CASE NUMBER: PE:19-M -02430(1)
                                                                                      §
(1) Luis Fernando Flores-Flores                                                       §

                                                        JUDGMENT IN A CRIMINAL CASE
                                                        (For A Petty Offense) - Short Form

                 The defendant, Luis Fernando Flores-Flores, was presented by counsel, Christopher J. Carlin.

          The defendant pled guilty to the complaint on August 26, 2019. Accordingly, the defendant is
adjudged guilty of the following offense(s):

Title & Section                            Nature of Offense                                                Date of Offense

8 USC 1325(a)(1)                           ILLEGAL ENTRY                                                    August 22, 2019

           As pronounced on August 26, 2019, the defendant is hereby committed to the custody of the United
States Bureau of Prisons for a term of TIME SERVED. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

              The Government, through an oral motion, moves to remit the $10.00 special assessment imposed,
pursuant to 18 U.S.C. § 3013, as reasonable efforts to collect this assessment are not likely to be effective. The
Court accepts the motion. Special assessment is remitted.

                 The fine is waived because of the defendant's inability to pay.

            It is further ordered that the defendant shall notify the United States Attorney for this district within 30
days of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this Judgment are fully paid.

                 Filed and signed on this the 26th day of August, 2019.




                                                                                                 ______________________________
                                                                                                 DAVID B. FANNIN
                                                                                                 UNITED STATES MAGISTRATE JUDGE



Arresting Agency: Marfa Sector Border Patrol
USM #:
                 Case 4:19-mj-02430-DF Document 1 Filed 08/26/19 Page 2 of 4


                                  UNITED STATES DISTRICT COURT
                                          WESTERN DISTRICT OF TEXAS
                                               PECOS DIVISION

USA                                                          §
                                                             §
vs.                                                          §       Case Number: PE:19-M -02430(1)
(1) Luis Fernando Flores-Flores                              §
Defendant                                                    §

               INITIAL APPEARANCE/ ARRAIGNMENT/ PLEA AND SENTENCE
On August 26, 2019, the defendant appeared in Open Court before U.S. Magistrate Judge DAVID B. FANNIN.
He/She affirmed that he/she is the person named in the complaint/indictment and a copy was given to him/her.

The defendant was advised as follows:

1)            The nature of the charge against him/her.
2)            The right to retain counsel or to request the assignment of counsel if he/she was unable to obtain counsel.
3)            That he/she is not required to make any statement and that any statement he/she makes may be used against
              him/her.
4)            The right to a preliminary examination if not indicted; and,
5)            The right to consideration of bail.

Attorney
( X ) Carlin, Christopher J.              FPD
Bond
( ) No Bond Set.
OTHER
( )

                     SENTENCE IMPOSED BY THE COURT

( X       )          WAIVED Initial Appearance-PROCEEDED directly to Arraignment/ Plea and Sentence.
                     SENTENCE: TIME SERVED FINE: NO               S/A: REMITTED

(     )              WAIVED Initial appearance- PROCEEDED directly to Arraignment/Plea and Sentence.
                     SENTENCED to:       1 YEAR(s) PROBATION, FINE: NO S/A: REMITTED

(     )              WAIVED Initial appearance- PROCEEDED directly to Arraignment/Plea and Sentence
                     SENTENCED to:        DAYS, FINE: NO       S/A $10

(         )          Waived Initial Appearance- Govt moves to DISMISS case, Court Accepts: CASE DISMISSED.

Interpreter Needed:              YES                  Court Reporter FTR
Language Barrier Disclosure: It was established this Initial Appearance this defendant has a
potential language barrier. Native Language is :
          10:07 - 10:24 a..m.              Arrested:      08/22/2019 in Presidio County
Time:          00 Minutes
                        Case 4:19-mj-02430-DF Document 1 Filed 08/26/19 Page 3 of 4
AO 91 (REV. 12/03)




                            UNITED STATES DISTRICT COURT
                                                                                                 FILED
                                                                                               08/26/2019
                             WESTERN DISTRICT OF TEXAS, PECOS DIVISION                  Clerk, U.S. District Court
                                                                                        Western District of Texas

                                                                                              by: J. Hinojos
                                                                                                 Deputy




USA                                                     §
                                                        § CRIMINAL COMPLAINT
vs.                                                     § CASE NUMBER: PE:19-M -02430(1)
                                                        §
(1) Luis Fernando Flores-Flores                         §


            I, the undersigned complainant being duly sworn state the following is true and correct to the best
of my knowledge and belief. On or about August 22, 2019 in Presidio county, in the WESTERN DISTRICT
OF TEXAS defendant did, being an alien to the United States, knowingly enter or attempt to enter the United
States at a time and place other than as designated by immigration officers.

in violation of Title           8          United States Code, Section(s)     1325(a)(1)

            I further state that I am a(n) Border Patrol Prosecutions and that this complaint is based on
the following facts: "The defendant, Luis Fernando FLORES-Flores was arrested on August 22, 2019, in the
Western District of Texas by Presidio Border Patrol Agents. The defendant is a citizen and national of
Honduras, who is present in the United States without having been admitted or paroled by an Immigration
Officer. The Defendant last entered the United States on or about August 22, 2019 in Presidio County, Texas,
in the Western District of Texas at a time and place not designated




Continued on the attached sheet and made a part of hereof.




Sworn to before me and subscribed in my presence,



                                                                      Signature of Complainant
                                                                      Salisbury, Jr. , Martin
                                                                      Border Patrol Prosecutions

August 26, 2019                                                  at   Alpine, Texas
Date                                                                  City and State




DAVID B. FANNIN                                                       ______________________________
UNITED STATES MAGISTRATE JUDGE                                        Signature of Judicial Officer
                   Case 4:19-mj-02430-DF Document 1 Filed 08/26/19 Page 4 of 4
CONTINUATION OF CRIMINAL COMPLAINT - PE:19-M -02430(1)

WESTERN DISTRICT OF TEXAS

(1) Luis Fernando Flores-Flores

FACTS   (CONTINUED)

as a port of entry by the Secretary of Homeland Security. The Defendant is not in possession of Immigration
documents allowing him/her to be in, or remain in, the United States legally.

Defendant is a citizen and national of Honduras.

The Government can prove that on August 22, 2019, the defendant, Luis Fernando FLORES-Flores, who is a
native and citizen of Honduras, did enter or attempt to enter the United States illegally, near Presidio, Texas,
by crossing the Rio Grande River at a time and place other than designated by Immigration Officers, for entry
into the United States.



IMMIGRATION HISTORY:
FLORES-FLORES, LUIS has no prior immigration history.

CRIMINAL HISTORY:
FLORES-FLORES, LUIS has no known criminal history.
